Exhibit 99.1 For immediate release RR Media Reports Revenues of $35.6 Million for the First Quarter 2016 - - - 1Q 2016 revenues increased 17% year-over-year - - - GAAP EPS for 1Q 2016 of $0.07 per diluted share, compared to $0.05 per diluted share for 1Q 2015 - - - Pending merger with SES Platform Services expected to be completed in mid-2016 Airport City Business Park, Israel (May 18, 2016) - RR Media(NASDAQ: RRM), a leading provider of global digital media servicesto the broadcast and media industries, today announced financial results for the first quarter ended March 31, 2016. On February 26, 2016, RR Media announced that it has agreed to be acquired by SES (NYSE Euronext Paris and Luxembourg Stock Exchange: SESG) and will merge its activities with SES Platform Services (“SES PS”) to form a new world-leading provider of media solutions. SES will acquire a 100% ownership of RR Media, paying $13.291 per share, or a 52% premium to the closing price of the Company’s shares on February 25, 2016. This corresponds to an Enterprise Value of $242 million. The acquisition was overwhelmingly approved on April 12, 2016 at a special meeting of RR Media shareholders, and was previously approved by SES S.A. and RR Media’s Boards of Directors. The acquisition is still subject to, among others, regulatory approvals, which are expected to be completed in the second or third quarter of 2016. Once and assuming the transaction is completed, RR Media and SES PS will join forces to create a new, stand-alone world-leading media services provider. The new organisation will offer full continuity and enhanced service to SES PS and RR Media’s existing customers. First Quarter 2016 Highlights · Agreed to be acquired by SES (NYSE Euronext Paris and Luxembourg Stock Exchange: SESG) and merge its activities with SES Platform Services (“SES PS”) · Renewed and upgraded contract with Fashion One television network, the premier international fashion, entertainment and lifestyle broadcaster · Selected for Eutelsat’s African satellite broadband initiative · Appointed Mr. Ayal Shiran to Chairman of the Board of Directors · Expanded European operations with appointment of David Treadway as the joint Managing Director for Europe · As per the agreement with SES regarding its pending acquisition of RR Media: o RR Media did not pay a dividend for the quarter ended March 31, 2016, and o RR Media did not acquire any of its ordinary shares during the first quarter of 2016 through the previously-announced share repurchase program. (In Thousands) Q1 2016 Q1 2015 Content Mgmt. & Distribution Services MSS Total Content Mgmt. & Distribution Services MSS Total Revenues $ Gross profit $ Gross margin % First Quarter Financial Results Revenues for the first quarter of 2016 were $35.6 million, an increase of 16.7% compared with $30.5 million in the first quarter of 2015. Revenues for the first quarter of 2016 benefited from the ESS and Satlink Communications acquisitions. The Company reported $32.6 million of Content Management and Distribution Services revenue, excluding non-core revenue from MSS, an increase of 18.1% from $27.6 million in the first quarter last year. The Company reported $3.0 million of Mobile Satellite Services (“MSS”) revenue, which was relatively flat compared with the prior year period. Gross profit for the first quarter of 2016 was $7.1 million compared to $7.2 million for the first quarter of 2015.Gross margin for the fourth quarter of 2015 was 20%, compared with 23.6% in the first quarter of 2015. Gross margin for Content Management and Distribution Services decreased to 20.7%, compared with 24.9% in the same period last year, as a result of the contributions of Satlink and ESS, which historically have lower gross margins. Net income attributable to shareholders for the first quarter of 2016 was $1.2 million, or $0.07 per fully diluted share, compared to $0.9 million, or $0.05 per fully diluted share, for the same period of 2015, an increase of 33.3%. Adjusted EBITDA for the first quarter of 2016 was $4.2 million compared to $3.6 million in the first quarter of 2015. Adjusted EBITDA for the first quarter of 2016 and 2015 excludesnon-cash equity-based compensation charge, amortization of acquired intangible assets,, acquisition related expenses and amortization of acquisition related prepaid compensation expenses, and include the impact of fluctuations in foreign currency exchange rates. 2 Cash, cash equivalents and marketable securities as of March 31, 2016 was $15.2 million, compared with$18.8 million as of December 31, 2015. This reduction in cash was mainly due to payment of dividend, repayment of bank loans, investment in fix and intangible assets and reduction in revenues in the quarter. Backlog to be delivered in the next 12 months increased to $100 million, up from $76 million in the first quarter of 2015 and flat from $101 Million at the end of the fourth quarter of 2015. Total backlog is at $231 million. Conference Call In light of the pending merger with SES PS, RR Media will not host a conference call to discuss its first quarter 2016 results. About RR Media RR Media (NASDAQ: RRM) works in partnership with the world’s leading media players to transform content into valuable media assets. RR Media’s complete ecosystem of digital media services maximize the potential of media and entertainment content, covering four main areas: smart global content distribution network with an optimized combination of satellite, fiber and the Internet; content management and channel origination; sports, news & live events; and online video services. RR Media provides scalable, converged digital media services to more than 1,000 broadcasters, content owners, sports leagues and right holders. Every day, the company manages and delivers over 24,000 hours of broadcast content, over 4,000 hours of online video and VOD content and over 350 hours of premium sports and live events. The company delivers content to 95% of the world’s population reaching viewers of multiplatform operators, VOD platforms, online video and direct-to-home services. Visit the company's website www.rrmedia.com. Safe Harbor Statement This press release contains forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements include, but are not limited to, statements about the expected completion of the proposed merger with SES and the timing thereof, the satisfaction or waiver of any conditions to the proposed merger, anticipated benefits, growth opportunities and other events relating to the proposed merger, and RR Media’s plans, objectives and expectations for future operations, including its projected results of operations. These forward-looking statements involve known and unknown risks and uncertainties and are based on current expectations, assumptions, estimates and projections about the companies and the industry as of the date of this press release. Factors that could cause actual events, results, performance, circumstances or achievements to differ from such forward-looking statements include, but are not limited to, the following: (1) RR Mediamay not be able to satisfy all of the conditions to the closing of the proposed merger; (2) the proposed merger may involve unexpected costs, liabilities or delays; (3) RR Media’s business may suffer as a result of uncertainty surrounding the proposed merger and diversion of management attention on transaction-related matters; (4) the outcome of any legal proceedings related to the proposed merger; (5) RR Media may be adversely affected by other economic, business, and/or competitive factors; (6) the occurrence of any event, change or other circumstances that could give rise to the termination of the merger agreement; (7) difficulties inrecognizing benefits of the proposed merger; (8) the proposed merger may disrupt current plans and operations and raise difficulties for employee retention; (9) impact of the merger on relationships with customers, distributors and suppliers; (10) other risks to consummation of the merger, including the risk that the merger will not be consummated within the expected time period or at all; and (11) the potential requirement for RR Media to pay a termination fee in connection with its failure to consummate the merger.We undertake no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in our expectations, except as may be required by law. Forward-looking statements are subject to risks and uncertainties that may cause actual results to differ materially from those contemplated by the forward-looking statements, including the risks indicated in our filings with the Securities and Exchange Commission (SEC). For more details, please refer to our SEC filings and the amendments thereto, including our Annual Report on Form 20-F for the year ended December 31, 2015 and our Reports of Foreign Private Issuer on Form 6-K. Company Contact: Shmulik Koren, CFO Tel: + Email: investors@rrmedia.com Investor Contact: KCSA Strategic Communications Garth Russell / Elizabeth Barker Tel: 212-896-1250 / 212-896-1203 Email: rrmedia@kcsa.com 3 RR Media Ltd Interim Condensed Consolidated Statements of Income In thousands, except share data Three months ended Year ended March 31 March 31 December 31 (unaudited) (unaudited) (audited) Revenues Content Mgmt. & distribution services Mobile satellite services Total revenues $ $ $ Cost of revenues Content Mgmt. & distribution services Mobile satellite services Total cost of revenues $ $ $ Gross profit $ $ Operating expenses Sales and marketing General and administrative Other income ) - ) Total operating expenses $ $ $ Operating income $ $ Financial expenses, net and other ) ) ) Income before taxes onIncome $ $ $ Income taxes Net income $ Net loss (Profit) attributable to non- controlling interest (5 ) 14 22 Net income attributable to shareholders $ $ $ Earnings per ordinary share attributable to shareholders Basic earnings per share $ $ $ Diluted earnings per share $ $ $ Weighted average number of shares used to compute Basic earnings per share Diluted earnings per share 4 RR Media Ltd Reconciliation of GAAP to Non-GAAP Financial Information In thousands Three months ended Year ended March 31 2016 March 31 2015 December 31 2015 (unaudited) (unaudited) (audited) Reconciliation of GAAP Net Income to Non-GAAP Net Income: GAAP Net income attributable to shareholders $ $ Adjustments to reconcile GAAP net income to non-GAAP net income: Non-cash equity-based compensation charge Amortization of acquired intangible assets Acquisition related expenses - - Amortization of acquisition related prepaid compensation expenses - 42 Capital Loss - - 35 Contingent consideration in respect of acquisition ) - ) Income tax effect of non-GAAP adjustments ) ) ) Non-GAAPnet income attributable to shareholders $ $ $ Three months ended Year ended March 31 2016 March 31 2015 December 31 2015 (unaudited) (unaudited) (audited) Reconciliation of GAAP Operating Income to Non-GAAP operating income: Operating income $ $ $ Adjustments to reconcile GAAP operating income to Non-GAAP operating income: Non-cash equity-based compensation charge Amortization of acquired intangible assets Acquisition related expenses - - Contingent consideration in respect of acquisition ) - ) Amortization of acquisition related prepaid compensation expenses - 42 Non-GAAP Operating income $ $ $ 5 RR Media Ltd Reconciliation of GAAP to Non-GAAP Financial Information In thousands Three months ended Year ended March 31 2016 March 31 2015 December 31 2015 (unaudited) (unaudited) (audited) Reconciliation of GAAP Operating Income to EBITDA: Operating income $ $ $ Adjustments to reconcile GAAP Operating Income to EBITDA: Non-cash equity-based compensation charge Depreciation and amortization Cost of sales related changes in fair value of currency conversion derivatives - - - Acquisition related expenses - - Amortization of acquisition related prepaid compensation expenses - 42 EBITDA $ $ $ Three months ended Year ended March 31 2016 March 31 2015 December 31 2015 (unaudited) (unaudited) (unaudited) Reconciliation of Non-GAAP Operating Income to adjusted EBITDA: Non-GAAP Operating income $ $ $ Adjustments to reconcile Non-GAAP operating income to AdjustedEBITDA: Depreciation and amortization Adjusted EBITDA $ $ $ 6 RR Media Ltd Interim Condensed Consolidated Statements of Income (Non-GAAP results) In thousands, except share data Three months ended Year ended March 31 March 31 December 31 (unaudited) (unaudited) (audited) Revenues Content Mgmt. & distribution services Mobile satellite services Total revenues $ $ $ Cost of revenues Content Mgmt. & distribution services Mobile satellite services Cost of revenues $ $ $ Gross profit $ $ $ Operating expenses Sales and marketing General and administrative Total operating expenses $ $ $ Operating income $ $ $ Financial expenses, net 63 Income before taxes on income $ $ $ Income taxes Net income $ $ $ Net loss (Profit) attributable to non- controlling interest (5 ) 14 22 Net income attributable to shareholders Earnings per ordinary share attributable to shareholders Basic earnings per share $ Diluted earnings per share $ Weighted average number of shares used to compute Basic earnings per share Diluted earnings per share 7 RR Media Ltd Interim Condensed Consolidated Balance Sheets In thousands, except share data March 31 March 31 December 31 (unaudited) (unaudited) (audited) Current assets Cash and cash equivalents Marketable securities and short term investments - - Accounts receivable (net of provision for doubtful accounts of$4,583,$5,173 and $4,361 as of March 31, 2016, 2015 and December 31, 2015, respectively) Other receivable Deferred taxes Prepaid expenses Total current assets Long-term prepaid expenses Long-term land lease prepaid expenses Assets held for employee severance payments Fixed assets, net Goodwill Intangible assets, net Total long term assets Total assets 8 RR Media Ltd Interim Condensed Consolidated Balance Sheets (cont’d) March 31 March 31 December 31 (unaudited) (unaudited) (audited) Liabilities and shareholders’ equity Current liabilities Account payable: Trade $ $ $ Other Current maturities of long term loan and short term credit - Deferred income Total current liabilities Long-term liabilities Deferred income Long term loans - Liabilities in respect of employee severance payments and others Contingent consideration in respect of acquisition Deferred taxes Total long-term liabilities Total liabilities Shareholders’ equity Share capital Ordinary share NIS 0.01 par value each (27,000,000 authorized as of March 31, 2016, December 31, 2015 and March 31, 2015. 17,594,188shares issued and fully paid as of and March 31, 2016, 17,401,131 issued and fully paid as of December 31, 2015 and 17,392,072 shares issued and fully paid as of March 31, 2015) 41 40 41 Additional paid in capital Retained earnings Treasury stock ) ) ) Accumulated other comprehensive income (loss) Total shareholders’ equity Non – controlling interest ) ) ) Total equity Total liabilities and equity $ $ $ 9 RR Media Ltd Interim Condensed Consolidated Statements of Cash Flow In thousands Three months ended Year ended March 31 2016 March 31 2015 December 31 2015 (unaudited) (unaudited) (audited) Net income $ $ $ Adjustments required to reconcile net income to net cash provided by operating activities Changes in assets and liabilities ) ) Net cash provided by operating activities Cash flows from investing activities Purchase of fixed assets and intangible assets ) ) ) Acquisitions of subsidiaries, net of cash acquired - - ) Other investing activities - 62 Net cash used in investing activities ) ) ) Cash flows from financing activities Dividend paid ) ) ) Proceeds for long term loan - Loan payment ) - ) Bank net credit - ) Net cash provided by (used in)financing activities ) ) Translation adjustment on cash and cash equivalents ) ) Increase (decrease) in cash and cash Equivalents ) ) Balance of cash and cash equivalents at beginning of period Balance of cash and cash equivalents at end of period $ $ $ 10
